DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third office action for application number 16/657,838, Tube Holder, filed on October 18, 2019.
Election/Restrictions
Claims 10-15, 21, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 26, 2021.
Response to Amendment
The indicated allowability of claim 3 (now canceled) is withdrawn in view of the newly discovered reference(s) to Fisher and consultation.  Rejections based on the newly cited reference(s) follow.
Drawings
The drawings were received on January 26, 2022.  These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the species of the limitations in claim 1, the integrally channel along with the limitations of dependent claim 4 including a plurality of protrusions, wherein the axle couples to the tube at the integrally formed channel and coupled to the tube via a hole disposed in the plurality of protrusions, simultaneously, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the axle" in line 7 and "the lower portion" in line 9.  There is insufficient antecedent basis for these limitations in the claim.
	Claim 4 has ambiguous claim terminology where it is unclear whether latter recitations of originally cited terminology are intended to refer to the originally cited terms.  It is unclear if "a lower end" in line 3 of the claim is intended to refer to the original recitation of the term "a lower end" in line 4 of claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0209549 to Grimes in view of U.S. Patent No. 4,953,744 to Koyama.  Grimes discloses an apparatus comprising:  a tube (1), wherein the tube has a first diameter disposed along a first length of the tube; the tube is open at an upper end (3) and at a lower end (4); an axle (24) to couple with the tube; a plurality of wheels (29) disposed at a lower portion of the tube, wherein the plurality of wheels are coupled to the axle; a securement strap (9) located at the lower portion of the tube perpendicular to the lower end of the tube, wherein the securement strap is to secure the lower end to the tube; further comprising a plurality of protrusions (28 or 35), wherein the plurality of protrusions is disposed at a lower end of the tube; each protrusion of the plurality of protrusions includes a hole disposed therein and the axle couples to the tube at the plurality of protrusions; and wherein the securement strap includes a first end and a second end; the first end of the securement strap is permanently coupled to the tube; and the second end of the securement strap is removably coupled to the tube.
Grimes discloses the claimed invention except for the limitation of an integrally formed channel disposed at the lower end of the tube and the axle couples with the tube at the integrally formed channel.
Koyama teaches an apparatus (10) comprising a container (11) opened at an upper end, an integrally formed channel (see Fig. 5) formed at a lower end of the container, an axle (20) to couple with the tube at the integrally formed channel, a plurality of wheels (18) disposed at a lower portion of the container, wherein the plurality of wheels are coupled to the axle, a plurality of protrusions (21) disposed at the lower end of the container, each protrusion including a hole disposed therein and the axle coupled to the tube at the plurality of protrusions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower end of the tube in Grimes to have included the arrangement of the integrally formed channel and plurality of protrusions as taught by Koyama for the purpose of providing an alternative, mechanically equivalent means for attaching the axle and wheels to the apparatus in an effort to transport the apparatus more efficiently.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimes in view of Koyama and in further view of U.S. Patent No. 7,913,871 to Fisher.  Grimes in view of Koyama disclose the claimed invention except for the limitation of wherein the tube further comprises a second length of tube having a second diameter.
Fisher teaches an apparatus (10) comprising a tube (12) wherein the tube has a first diameter disposed along a first length of the tube, and the tube is open at an upper end and at a lower end, an axle (56) to couple to the tube, a plurality of wheels (52) disposed at a lower portion of the tube and coupled to the axle, and wherein the tube further comprises a second length of tube having a second diameter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube in Grimes to have included a second length of tube having a second diameter for the purpose of providing a conical appearance to the tube which merely involves a change in shape and since there is no criticality for such a modification, no unpredictable results would have been yielded.
Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive. The rejection under 35 U.S.C. 102(a)(1) regarding claims 1,2, 4, and 9 has been withdrawn, however, after further consideration and consultation, claims 1, 2, 4, and 9 now stand rejected under 35 U.S.C. 103 including previously applied reference to Grimes along with newly discovered references to Koyama and Fisher.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            May 7, 2022